      Case 1:15-cv-00018-LJV-MJR Document 139 Filed 08/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

CHRISTOPHER McCROBIE, individually,                         15-CV-0018-LJV-MJR
 and on behalf of others similarly situated,
                     Plaintiff,                             SECOND AMENDED
                                                            CASE MANAGEMENT ORDER
       -v-

PALISADES ACQUISITION XVI, LLC,
ASTA FUNDING, INC.,
HOUSLANGER & ASSOCIATES, PLLC, and
TODD HOUSLANGER,
                  Defendants.
___________________________________________


       IT IS ORDERED that:

                1.     All motions to compel shall be filed no later than 11/6/2020. If a discovery
dispute arises, before filing a motion to compel the movant must advise the undersigned of the
dispute and request a conference by submitting a letter to the Court (copying opposing
counsel). See Rule 16(b)(3)(B)(v). Upon review of the letter, a conference will be scheduled
with the parties to attempt to resolve the issue informally. If the dispute is not resolved
informally, the parties will be given the opportunity to file a formal motion. This informal
discovery dispute resolution process is not expedited motion practice. Therefore, letter
submissions should provide a brief overview of the issue with supporting documentation and the
parties’ positions. Parties do not waive arguments by failing to raise them in their letter
submissions.

               2.     All fact discovery shall be completed no later than 12/7/2020.

              3.     The parties shall identify any expert witnesses and produce their reports
pursuant to Fed.R.Civ.P. 26(a)(2) as follows:

                      (a)     plaintiff shall identify any expert witnesses and produce their
                      report by 12/21/2020;

                      (b)     defendants shall identify any expert witnesses and produce their
                      reports by 1/4/2021;

                      (c)     plaintiff shall identify any rebuttal expert witnesses and produce
                      their report by 1/18/2021; and
      Case 1:15-cv-00018-LJV-MJR Document 139 Filed 08/25/20 Page 2 of 2



                      (d)   defendants shall identify any rebuttal expert witnesses and
                      produce their reports by 1/18/2021.

               5.     All expert depositions shall be completed no later than 2/1/2021.

               6.     Class certification motion to be filed no later than 4/5/2021.

             7.      Pretrial dispositive motions, if any, shall be filed no later than 6/18/2021.
Such motions shall be made returnable before the undersigned.

              8.     If no pretrial dispositive motions are filed, the parties shall contact the
chambers of the Hon. Lawrence J. Vilardo by 6/25/2021 to schedule a trial date.

              No extension of the above deadlines will be granted except upon written
application, filed prior to the deadline, showing good cause for the extension. The
parties are reminded that “a finding of ‘good cause’ depends on the diligence of the
moving party”. Parker v. Columbia Pictures Industries, 204 F.3d 326, 340 (2d Cir. 2000).

       SO ORDERED.


DATED:         August 25, 2020
               Buffalo, New York


                                             /s/ Michael J. Roemer
                                             MICHAEL J. ROEMER
                                             United States Magistrate Judge




                                               -2-
